Citation Nr: 0603816	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  04- 41 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than February 24, 
1997 for the grant of service connection for chronic 
obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from December 1941 to March 
1945. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

In a January 2004 decision, the Board granted service 
connection for COPD.  In a February 2004 rating decision 
implementing the Board decision, the RO granted service 
connection effective January 28, 1998.  The veteran filed a 
timely notice of disagreement with regard to the assignment 
of the effective date.  In a September 2004 Decision Review 
Officer (DRO) decision, an effective date of February 24, 
1997 was granted for service connection for COPD.  The RO 
issued a statement of the case (SOC) in September 2004.  The 
veteran continued to disagree with the assigned effective 
date, and the appeal was perfected with the timely submission 
of the veteran's substantive appeal (VA Form 9) received in 
November 2004.

In January 2006, a Deputy Vice Chairman of the Board granted 
the veteran's representative's motion to advance the appeal 
on the Board's docket based on the veteran's advanced age.  
See 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  Service connection for COPD was denied by a RO rating 
decision in July 1983.  The veteran did not appeal that 
decision.

2.  On June 9, 1992, the RO received a statement in which he 
requested that his "claim for . . . ailments of the lungs be 
reopened."  

3.  On February 24, 1997, the RO received a statement from 
the veteran in which the veteran claimed service connection 
for COPD as secondary to in-service tobacco use.

4.  In a September 2004 DRO decision, an effective date of 
February 24, 1997 was granted for service connection for 
COPD.


CONCLUSION OF LAW

The criteria for an assignment of an effective date of June 
9, 1992 for the grant of service connection for COPD have 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an effective date earlier than the 
currently assigned date of February 24, 1997, for the grant 
of service connection for COPD.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
generally applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  However, for 
reasons expressed immediately below, the Board finds that 
resolution of the issue on appeal is based on the operation 
of law and that the VCAA is not applicable.  See Holliday v. 
Principi, 14 Vet. App. 280, 282-83 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The facts in this case are not in dispute.  In Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (2001), the United States Court of 
Appeals for Veterans Claims (the Court) held that the VCAA 
has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter.  The Board finds that such is the case as to 
the issue here on appeal.  Application of pertinent 
provisions of the law and regulations will determine the 
outcome.

In this case, the outcome of the earlier effective date claim 
hinges on the application of the law to evidence which is 
already in the file.  No amount of additional evidentiary 
development would change the outcome of this case; therefore 
no VCAA notice is necessary.  See also Mason v. Principi, 16 
Vet. App. 129, 132 (2002) [VCAA not applicable "because the 
law as mandated by statute, and not the evidence, is 
dispositive of the claim"]; Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2005).  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran has not expressed a desire to have a 
personal hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.



Pertinent law and regulations

Finality

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2005).  The 
decision does not become final, however, unless the veteran 
is notified of the decision.  See Hauck v. Brown, 6 Vet. App. 
518 (1994), 38 C.F.R. § 3.103(a) (2005).

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  However, the United 
States Court of Appeals for the Federal Circuit and the 
United States Court of Appeals for Veterans Claims have held 
that where a claim is based upon a substantive right created 
by a statutory or regulatory provision that did not exist at 
the time of the prior final denial of the claim, adjudication 
of the latter claim is not a "reopening" of the first claim, 
such as would be prohibited, absent new and material 
evidence, by section 7104(b).  The fact of the intervening 
change in law is itself sufficient to change the factual 
basis such that the latter claim is not a "claim based upon 
the same factual basis" as the former claim.  See Routen v. 
West, 142 F.3d 1434, 1141-22 (Fed. Cir. 1998); Spencer v. 
Brown, 17 F.3d. 368, 371-72 (1994); Anglin v. West, 11 Vet. 
App. 361, 368 (1998); and Boggs v. West, 11 Vet App 334, 342 
(1998).

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim reopened after 
final adjudication for compensation benefits shall be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2005).

Applicable law and VA regulations provide that the effective 
date for an award of service connection established on the 
basis of new and material evidence "received after final 
disallowance" or on the basis of a "reopened claim" under 38 
C.F.R. § 3.157, as in this case, shall be the date of receipt 
of the reopened claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400(q)(1)(ii), (r) (2005).

Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2005).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2005).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2005).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The RO assigned an effective date of February 24, 1997 for 
the grant of service connection for COPD on the basis that a 
claim for service connection for COPD as secondary to in-
service tobacco use was received on that day.  The veteran 
seeks an earlier effective date.  He argues that the RO did 
not adjudicate his February 1983 claim for service connection 
for COPD; that such claim it remains pending; and that a 
February 1983 effective date is therefore warranted.
 
Procedural history

In February 1983, the veteran filed a claim of entitlement to 
service connection for a pulmonary disorder.  In a July 1983 
rating decision, service connection for COPD, along with 
pulmonary tuberculosis, was denied.  Later in July 1983, the 
veteran was notified of the denial and given his appellate 
rights.  

Nothing was heard from the veteran for over a year 
thereafter. In a statement received in October 1984, the 
veteran indicated that his medical discharge records from 
service had been placed in another veteran's claims file.  He 
requested that the RO attempt to locate the missing records 
so that he could reopen his claim of entitlement to service 
connection for a pulmonary disability.  In a November 1984 
letter, the RO informed that they had no knowledge that any 
of his medical records had been placed in another veteran's 
claims file.  Nothing further was heard from the veteran for 
a number of years.

On June 9, 1992, the RO received a statement in which he 
requested that his "claim for pulmonary tuberculosis and 
subsequent ailments of the lungs be reopened." [Emphasis 
added by the Board.]  In response, the RO reopened and denied 
a claim of service connection for pulmonary tuberculosis, a 
claim that the Board ultimately granted in a July 1997 
decision.  

On February 24, 1997, the RO received a statement from the 
veteran in which the veteran claimed service connection for 
COPD as secondary to in-service tobacco use.  As was 
described in the Introduction, service connection was 
ultimately granted for COPD, effective February 24, 1997.  

Discussion

This case hinges upon whether the veteran filed a claim for 
service connection for COPD, which was not finally denied, 
prior to February 24, 1997.  After having carefully 
considered the matter, and for reasons expressed immediately 
below, the Board finds that the statement received by the RO  
from the veteran on June 9, 1992 constituted an unacted-upon 
claim for service connection for COPD; therefore, the 
effective date for the grant of service connection for COPD 
is June 9, 1992.

In essence, the veteran contends that the effective date of 
service connection for COPD should be the date of his 
original claim in February 1983.  He argues that the RO did 
not adjudicate the claim of service connection for COPD in 
the July 1983 rating decision.  However, the record shows 
that the RO did adjudicate, and denied, his claim of service 
connection for COPD in a July 1983 rating decision.  The 
record further demonstrates that that the veteran was 
properly advised of that decision and of his appellate 
rights.  See a July 29, 1983 letter from the RO to the 
veteran.  

The veteran did not appeal the July 1983 denial of service 
connection for COPD.  In fact, in an April 1998 NOD to the 
denial of service connection for COPD in an April 1998 rating 
decision, the veteran acknowledged not only that his claim 
for service connection for COPD was adjudicated in the July 
1983 rating decision, but also that he did not file a NOD as 
to the denial of service connection for COPD because his 
representative refused to file a NOD for him.  Because the 
veteran did not initiate an appeal with regard to the denial 
of service connection for COPD in the July 1983 rating 
decision, that rating decision became final by operation of 
law.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
20.302(a), 20.1103.

The Board further observes that the veteran's October 1984 
communication too the RO with respect to allegedly missing 
service medical records cannot be construed to be a NOD as to 
the July 1984 rating decision.  By its own terms, the 
communication acknowledges that the claim was previously 
denied and not appealed; it suggests the claim might be 
reopened.

VA's statutory duty to assist means that VA must liberally 
read all documents submitted to include all issues presented.  
See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  However, 
in Brannon v. West, 12 Vet. App. 32 (1998), the Court 
observed that while the Board must interpret an appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant.
No reasonable reading of the October 2004 communication 
suggests that it was intended as a NOD.  See 38 C.F.R. 
§ 20.201 (2005).

Moreover, even if the communication could be interpreted as a 
NOD (as and explained above the Board does not), it would 
have been filed out of time, that is, it was submitted to the 
RO over one year after the July 1984 rating decision.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

Accordingly, the July 1983 RO rating decision which denied 
the veteran's initial claim of entitlement to service 
connection for COPD is final.  See 38 C.F.R. § 20.1103 
(2005).

In addition, the statement received in October 1984 cannot be 
considered to be a claim to reopen the claim for service 
connection for COPD.  The veteran did not indicate that he 
was filing a claim to reopen at that time.  Instead, he 
indicated that he would pursue a claim contingent upon the RO 
finding allegedly missing records.  The RO responded by 
stating that there was no indication of misplaced documents, 
and the veteran did not pursue his claim for a number of 
years. 

The veteran's claim of service connection for COPD was 
granted by the RO effective February 24, 1997.  The Board 
must therefore review the evidence to determine whether an 
active application to reopen the previously denied claim of 
service connection for COPD was filed after the RO's prior 
final denial in July 1983 and before the current effective 
date of the award in question, February 24, 1997.  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) [the 
Board must look at all communications that can be interpreted 
as a claim, formal or informal, for VA benefits].

The Board construes that the statement received on June 9, 
1992, to be an application to reopen a claim of service 
connection for COPD.  The veteran did not specifically state 
that he was seeking service connection for COPD; instead, he 
requested that a claim for service connection for 
tuberculosis and "subsequent ailments of the lungs" be 
reopened.  Although the veteran did not define the term 
"subsequent ailments of the lungs," the record reflects a 
previously made diagnosis  of COPD, and that disability was 
the only other pulmonary disability for which a claim of 
service connection had been previously adjudicated.  
Therefore, a liberal reading of that statement indicates that 
the veteran was seeking to reopen a claim of service 
connection for COPD, in addition to the tuberculosis.  See 
Verdon v. Brown, 8 Vet. App. 529, 533 (1996) [VA is required 
to construe liberally all submissions by a claimant]; EF v. 
Derwinski, supra.  Indeed, a palin reading of the 
communication leads to the conclusion that the veteran sought 
service connection in 1992 for a pulmonary disability in 
addition to tuberculosis.  The RO was remiss in not 
identifying that disability as COPD and adjudicating that 
claim along with the tuberculosis claim.  

Although service connection for COPD was granted as secondary 
to in-service nicotine dependence, a theory that was not 
claimed in the statement received on June 9, 1992, the 
question in this case is not when did the veteran first claim 
that his COPD was related to in-service tobacco use, but 
rather when did the veteran first file a claim to reopen 
service connection for the underlying disability, COPD.  
See Ashford v. Brown, 10 Vet. App. 120, 123 (1997) [a 
different etiological theory underlying a claimed disorder 
does not constitute a new claim].  

Because the application to reopen the claim for service 
connection for COPD received on June 9, 1992 was 
unadjudicated and remained pending on February 24, 1997, the 
effective date for the grant of service connection for COPD 
is June 9, 1992.

There was no claim prior to June 9, 1992 which was not 
finally decided.  
As discussed above, the statement received in October 1984 
was not a claim to reopen service connection for COPD.  For 
reasons stated above, the Board rejects the veteran's 
contention that his initial claim was bit the subject of a 
final VA decision.

To some degree, the veteran appears to be raising an argument 
couched in equity in that he contends that he had COPD since 
1983 and so he should receive compensation from then on.  
However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).  As explained above, the Board 
has decided this case based on the law and regulations. 
Specifically, the effective date of service connection is 
based on the date that a claim therefor was filed, not the 
date the disability first existed.  See 38 C.F.R. § 3.400 
(2005).  

The Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
[citing Office of Personnel Management v. Richmond, 496 U.S. 
414, 426 (1990)].  
For reasons explained above, the effective date assigned in 
this case is dictated by the date of filing of the veteran's 
claim to reopen on June 9, 1992.

Conclusion

For reasons stated above, the Board finds that the effective 
date for the grant of service connection for COPD is June 9, 
1992, the date of receipt of the veteran's claim to reopen a 
previously-denied claim of entitlement to service connection 
for COPD.




ORDER

An effective date of June 9, 1992 is assigned for the grant 
of service connection for COPD.  To that extent, the appeal 
is allowed.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


